Fourth Court of Appeals
                                San Antonio, Texas
                                      January 8, 2015

                                   No. 04-14-00362-CV

        IN RE GUARDIANSHIP OF TERRY L. GILMER, an incapacitated person,

                   From the County Court at Law, Kendall County, Texas
                               Trial Court No. 13-070-PR
                        Honorable Bill R. Palmer, Judge Presiding


                                      ORDER
       Appellants’ motion for extension of time to file their reply brief is GRANTED.
Appellants’ reply brief is due January 20, 2015. NO FURTHER EXTENSIONS WILL BE
GRANTED.


                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court